COURT OF APPEALS
EIGHTH DISTRICT OF
TEXAS
EL PASO, TEXAS
 
 



MARIO INOCENTE,
 
                            Appellant,
 
v.
 
 
STATE OF TEXAS,
 
                           
  Appellee.


§
 
§
 
§
 
§
 
§
 
§ 
 


 
No. 08-12-00045-CR
 
Appeal from the
 
Criminal
  District Court No. 1
 
of Tarrant
  County, Texas 
 
(TC# 1140170D) 
 



 
 
MEMORANDUM
 OPINION
Pending before the
Court is Appellant’s motion to dismiss this appeal pursuant to Rule 42.2(a) of
the Texas Rules of Appellate Procedure.  As
required by the rule, Appellant and his attorney have signed the motion to
dismiss.  Further, the Clerk of this
Court has forwarded a duplicate copy of the motion to the trial court
clerk.  Because Appellant has complied
with the requirements of Rule 42.2(a), we grant the motion and dismiss the
appeal.[1]
 
 
July 5, 2012
                                                                                    CHRISTOPHER
ANTCLIFF, Justice
 
Before McClure,
C.J., Rivera, and Antcliff, JJ.
 
(Do Not Publish)




[1]
The certificate of service in the motion states that Appellant’s attorney
mailed the motion “to the appellate division of the El Paso County District
Attorney’s Office, this 16th day of February, 2012.”  The State is represented by the Tarrant
County District Attorney and the motion was filed on May 9, 2012.  Notwithstanding the factual inaccuracies
contained in the May 9, 2012 motion, the Clerk of this Court mailed the Tarrant
County District Attorney a notice stating that Appellant had filed a motion to dismiss
and that the motion would be submitted to the Court on May 23, 2012.  The State has not filed a response.  Because ten days have elapsed since the
motion to dismiss was filed and we have not received a response from the State,
we exercise our authority to rule on the motion.  See
Tex.R.App.P. 10.1(b), 10.3(a).